Fourth Court of Appeals
                              San Antonio, Texas
                                    JUDGMENT
                                 No. 04-15-00354-CV

                                  EX PARTE M.N.F.

              From the 73rd Judicial District Court, Bexar County, Texas
                           Trial Court No. 2015-CI-06163
                     Honorable Peter A. Sakai, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   Any costs of appeal are assessed against appellant.

   SIGNED August 5, 2015.


                                            _________________________________
                                            Sandee Bryan Marion, Chief Justice